IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          : No. 688
                                :
REAPPOINTMENT TO JUVENILE COURT : SUPREME COURT RULES DOCKET
PROCEDURAL RULES COMMITTEE      :
                                :
                                :




                                        ORDER


 PER CURIAM:


         AND NOW, this 25th day of January, 2016, Tiffany Elizabeth Sizemore-

 Thompson, Esquire, Allegheny County, is hereby reappointed as a member of the

 Juvenile Court Procedural Rules Committee for a term of three years commencing

 February 1, 2016.



         Mr. Justice Eakin did not participate in the consideration or decision of this

 matter.